Citation Nr: 0529146	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  04-15 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska



THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.




REPRESENTATION

Veteran represented by:	Robert A. Laughlin, Attorney 
at Law




ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel




INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 RO decision which increased 
the veteran's rating for hypertension from 0 to 10 percent.  
The veteran appeals to the Board for a rating in excess of 10 
percent.  

In a statement received at the RO in August 2004, the veteran 
withdrew his appeal for higher initial evaluations for 
diabetic neuropathy of the right and left lower extremities.  
As such, this matter is no longer before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On a VA Form 9, received in November 2004, the veteran 
indicated that he wanted to have a hearing before a Veterans 
Law Judge at the local RO.  He has not, however, been 
scheduled for this hearing.  On remand, action should be 
taken to schedule him for a hearing.  38 C.F.R. § 20.703 
(2005).

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for 
a hearing at the RO before a Veterans 
Law Judge.  

No action is required of the veteran unless he receives 
further notice.  He does, however, have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

